Citation Nr: 0413265	
Decision Date: 05/24/04    Archive Date: 06/02/04	

DOCKET NO.  03-18 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as secondary to a service-connected right 
knee disability. 

2.  Whether there was clear and unmistakable error in rating 
decisions of June and August 1999, which assigned a 10 
percent evaluation for the service-connected postoperative 
residuals of right knee injury.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to February 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

During the course of a hearing before a Decision Review 
Officer in March 2003, the veteran indicated that he had "no 
problem" with the assignment of a 20 percent evaluation for 
his service-connected residuals of right knee injury.  
Moreover, in correspondence of April 2003, the veteran stated 
that the assignment of a 10 percent evaluation from February 
2, 1990, and a 20 percent evaluation from December 3, 2001 
for his service-connected right knee disability "would 
satisfy his current appeal."  The Board notes that, during 
the course of the veteran's Substantive Appeal in June 2003, 
he indicated that he did not wish to appeal the issue of an 
increased evaluation for the postoperative residuals of right 
knee injury.  Accordingly, the sole issues remaining for 
appellate review are those listed on the title page of this 
decision.

Finally, for reasons which will become apparent, the issue of 
entitlement to service connection for a low back disorder, 
claimed as secondary to a service-connected right knee 
disability, will be the subject of the REMAND portion of his 
decision.  The appeal as to this issue is being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  The VA will notify you if further action is required on 
your part.


FINDINGS OF FACT

1.  At the time of rating decisions in June and August 1999, 
there was no evidence of both arthritis and instability of 
the veteran's right knee, nor evidence of painful motion due 
to arthritis.

2.  The rating decisions of June and August 1999, which 
continued a 10 percent evaluation for the veteran's service-
connected postoperative residuals of right knee injury, were 
adequately supported by and consistent with the evidence then 
of record.


CONCLUSION OF LAW

The rating decisions of June and August 1999, which continued 
a 10 percent evaluation for the veteran's service-connected 
postoperative residuals of right knee injury, were not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.105(a), and Part 4, Code 5257 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 
5103A (West 2002).  However, inasmuch as the issue under 
consideration involves a question of clear and unmistakable 
error, the VCAA is not for application.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001); see also Parker v. 
Principi, 15 Vet. App. 407 (2002).  


Factual Background

Service medical records are negative for evidence of 
instability of the veteran's right knee.

During the course of inservice outpatient treatment in July 
1989, it was noted that radiographic studies of the veteran's 
right knee were within normal limits.

In a service clinical record of November 1989, it was noted 
that the veteran continued to experience pain along the 
infrapatellar tendon and posterior patellofemoral joint of 
his right knee, consistent with traumatic patellofemoral 
arthritis and patellar tendinitis.

On VA orthopedic examination in July 1990, there was noted 
the presence of mild tenderness to palpation over the medial 
patellofemoral joint of the veteran's right knee.  No 
evidence of instability was demonstrated, and the veteran was 
able to perform a satisfactory heel and toe walk.  
Radiographic studies of the veteran's right knee were within 
normal limits.  The pertinent diagnosis was residuals of 
injury to the right knee, with medial patellofemoral joint 
pain, postoperative arthroscopy of the right knee times two, 
and partial medial meniscectomy.

In a rating decision of January 1991, the RO granted service 
connection (and a 10 percent evaluation) for the 
postoperative residuals of right knee injury.

On VA orthopedic examination in June 1999, the veteran 
complained of pain and swelling in his right knee.  On 
physical examination, the veteran's gait and station were 
within normal limits, and he was able to walk on both his 
heels and toes without difficulty.  No tenderness or swelling 
was present, though there was evidence of mild laxity on the 
right.  At the time of examination, there was no evidence of 
medial or lateral instability.  Radiographic studies were 
negative for the presence of fracture or dislocation.  The 
pertinent diagnoses were status post medial meniscectomy of 
the right knee; status post right anterior cruciate ligament 
injury; and chronic right knee pain.

In a rating decision of June 1999, the RO continued the 
veteran's previously assigned 10 percent evaluation for the 
postoperative residuals of right knee injury, finding that 
such an evaluation was indicated where there was evidence of 
slight recurrent subluxation or lateral instability.  A 
higher evaluation was not warranted, inasmuch as there was no 
evidence of moderate subluxation or lateral instability, or a 
limitation of flexion to 30 degrees, or of extension to 15 
degrees.

In June 1999, private treatment records covering the period 
from November 1997 to February 1998 were received.  During 
the course of private outpatient treatment in mid November 
1997, there was noted the presence of some tenderness at the 
tibial tubercle, where there was "some slack" in the anterior 
cruciate ligament.  Reportedly, radiographic studies which 
the veteran carried with him showed evidence of some medial 
compartment degenerative changes secondary to a loss of 
cartilage.

During the course of private outpatient treatment in early 
February 1998, it was noted that radiographic studies 
confirmed the presence of "a little" medial compartment 
arthritis in the veteran's right knee.

In a rating decision of August 1999, the RO continued the 
previously-assigned 10 percent evaluation for the veteran's 
service-connected postoperative residuals of right knee 
injury.  In so doing, the RO determined that the evidence was 
consistent with no more than a mild recurrent subluxation or 
lateral instability of the veteran's right knee, and that 
clinical manifestations did not warrant an assignment in 
excess of the 10 percent rating then assigned.

During the course of VA outpatient treatment in October 1999, 
it was noted that there was no evidence of varus or valgus 
instability of the veteran's right knee.  Radiographic 
studies were described as within normal limits.

In December 2001, the veteran submitted his claim of clear 
and unmistakable error in June and August 1999 rating 
decisions which continued a 10 percent evaluation for the 
service-connected postoperative residuals of right knee 
injury.

On VA orthopedic examination in July 2002, the veteran stated 
that his right knee occasionally "gave way."  Physical 
examination revealed evidence of some medial instability on 
the right, though with no weakness, tenderness, redness, 
heat, abnormal movement, or guarding.  The pertinent 
diagnosis was right knee injury, status postoperative, with 
residuals.

During the course of private outpatient treatment in October 
2002, it was noted that the examiner was unable to detect any 
instability in the veteran's right knee.

At the time of a hearing before a Decision Review Officer in 
March 2003, the veteran offered testimony regarding alleged 
clear and unmistakable error in prior rating decisions of 
June and August 1999.

On VA orthopedic examination in April 2003, the veteran 
complained of a "giving way" in his right knee which occurred 
almost daily, and for which he wore a brace.  The pertinent 
diagnosis was status postoperative right knee injury, with 
anterior cruciate ligament tear and medial meniscus tear 
causing severe joint instability and chronic pain.

In May 2003, two photographs of the veteran's lower 
extremities were received.

Analysis

The veteran in this case alleges clear and unmistakable error 
in June and August 1999 rating decisions which continued a 10 
percent evaluation for the service-connected postoperative 
residuals of an injury to his right knee.  In pertinent part, 
it is contended that, at the time of those rating decisions, 
there was of record evidence that the veteran suffered from 
both degenerative arthritis and instability of his right 
knee, warranting the assignment of separate compensable 
evaluations.

In that regard, the Board observes that, under 38 C.F.R. 
§§ 3.104(a) and 3.105(a) (2003) taken together, a rating 
action is final and binding in the absence of clear and 
unmistakable error.  A decision which constitutes a reversal 
of a prior decision on the grounds of clear and unmistakable 
error has the same effect as if the corrected decision had 
been made on the date of the reversed decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.105(a) (2003).  Under 
38 C.F.R. § 3.105(a), "[P]revious determinations which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error."  The United States Court of 
Appeals for Veterans Claims (Court) has provided the 
following guidance with regard to a claim of "clear and 
unmistakable error":

In order for there to be a valid claim of 
'clear and unmistakable error,' there 
must have been an error in prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator, or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated. 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc).

The Court in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  The 
words 'clear and unmistakable error' are 
self-defining.  They are errors that are 
undebatable, so that it could be said 
that reasonable minds could only conclude 
that the original decision was fatally 
flawed at the time it was made.  A 
determination that there was 'clear and 
unmistakable error' must be based on the 
record and the law that existed at the 
time of the prior AOJ [agency of original 
jurisdiction] or Board decision.  
Russell, 3 Vet. App. at 313-14 (1992).

In determining whether there is clear and unmistakable error, 
the doctrine of reasonable doubt in favor of the veteran 
under 38 U.S.C.A. § 5107(b) (West 2002) is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. § 
3.105(a) (2003).  Russell, 3 Vet. App. 314 (1992).

The Court has consistently stressed the rigorous nature of 
the concept of clear and unmistakable error.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  "It must be 
remembered that clear and unmistakable error is a very 
specific and rare kind of error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  In Russell, Fugo, and other decisions, the 
Court has emphasized that merely to aver that there was clear 
and unmistakable error in a rating decision is not sufficient 
to raise the issue.  The Court has further held that simply 
to claim clear and unmistakable error on the basis that 
previous adjudications had improperly weighed the evidence 
can never rise to the stringent definition of clear and 
unmistakable error.

In the present case, at the time of the aforementioned VA 
orthopedic examination in July 1990, there was no evidence of 
any instability of the veteran's right knee.  While on 
subsequent VA orthopedic examination in June 1999, there was 
noted the presence of some mild laxity on the right, once 
again, no medial or lateral instability was in evidence.  
Significantly, radiographic studies of the veteran's right 
knee conducted at that time showed no evidence of any 
fracture or dislocation.

The Board concedes that, at the time of private outpatient 
treatment in November 1997 (a record of which was not 
received until June 1999), some medial compartment 
degenerative changes in the veteran's right knee were noted.  
However, not until a subsequent VA orthopedic examination in 
July 2002 (well after the June and August 1999 rating 
decisions) was there evidence of medial instability in that 
knee.

The veteran argues that, pursuant to certain precedent 
opinions of the Office of the General Counsel, Department of 
Veterans Affairs [See VAOPGCPREC 23-97 (July 1, 1997); 
VAOPGCPREC 9-98 (August 14, 1998)], he was in the past 
entitled to separate compensable evaluations for his service-
connected right knee disability.  More specifically, it is 
contended that, at the time of the aforementioned June and 
August 1999 rating decisions, the veteran suffered from both 
arthritis and instability in his service-connected right knee 
sufficient to warrant the assignment of separate evaluations.

As noted above, at the time of the June 1999 rating decision, 
there was no evidence of either arthritis or instability of 
the veteran's right knee.  While as of the rating decision of 
August 1999, there had been submitted clinical evidence of 
medial compartment arthritis, not until July 2002 was there 
demonstrated clinical evidence of medial instability.  Under 
the circumstances, the rating decisions of June and August 
1999, which continued the veteran's previously-assigned 10 
percent evaluation for the residuals of right knee injury, 
were adequately supported by and consistent with the evidence 
then of record, and are not clearly and unmistakably 
erroneous.

Furthermore, the veteran has failed to establish that, even 
if the error complained of existed, such error would change 
the outcome.  As the Court stated in Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993), "[e]ven where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable."  See also Bustos v. 
West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (holding that the 
alleged error "must be outcome-determinative").  Here, even 
if instability had been shown, the evidence would not have 
supported a compensable evaluation for arthritis.  

The Schedule for Rating Disabilities states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.  With any form of arthritis, 
painful motion is an important factor.  It is the intention 
of the rating schedule to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  Read together, Diagnostic Code 
5003 and 38 C.F.R. § 4.59 state that painful motion of a 
major joint caused by arthritis established by x-ray 
findings, is deemed limitation of motion of the affected 
joint.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  

In this case, there was no evidence of painful motion on the 
June 1999 VA examination.  The examiner noted that the 
veteran could squat and rise without discomfort, and had no 
difficulty getting up on the examination table, or putting on 
and taking off his shoes and socks.  Furthermore, the 
examiner noted that range of motion was 0 to 130 degrees (the 
same as his uninjured left knee) and that there was no 
discomfort during range of motion examination.  Private 
treatment records considered in the August 1999 rating 
decision made no findings regarding range of motion.

To have warranted a separate compensable evaluation for 
arthritis, there had to be evidence of painful motion caused 
by arthritis.  The evidence of record at the time of the June 
and August 1999 rating decisions fails to establish evidence 
of painful motion due to arthritis, and in fact, shows that 
he had no pain on motion.  Thus, even if he had suffered from 
both instability and arthritis of the right knee at the time 
of the rating decisions in question, he would not have 
warranted a separate compensable rating based on limitation 
of motion pursuant to Diagnostic Code 5003.  

Thus, in the absence of an outcome-determinative error, clear 
and unmistakable error has not been shown.

ORDER

The rating decisions of June and August 1999, which assigned 
a 10 percent evaluation for the postoperative residuals of 
right knee injury, are not clearly and unmistakably 
erroneous.


	(CONTINUED ON NEXT PAGE)



REMAND

In addition to the above, the veteran in this case seeks 
service connection for a low back disorder, claimed as 
secondary to his service-connected right knee disability.  In 
pertinent part, it is contended that the veteran's service-
connected right knee disability has altered his gait to the 
point where it has produced severe strain on his lower back, 
resulting in continuing disability.

In that regard, the Board observes that, in private 
correspondence of October 2000, it was noted that the veteran 
had injured his back in September 1999 while lifting a 
patient.  While on VA orthopedic examination in July 2002, 
the examiner offered his opinion that there was "no causal 
relationship" between the veteran's service-connected right 
knee disorder and his back condition, that opinion failed to 
address the veteran's argument that his service-connected 
right knee disability has in the past and continues to 
aggravate his low back disability.

The Board notes that, in correspondence of December 2002, one 
of the veteran's private physicians indicated that, the 
previous night, the veteran had been driving his car, when 
the vehicle in front of him stopped suddenly, resulting in 
the veteran running into that car.  Reportedly, since that 
incident, the veteran had experienced pain in his lower back, 
as well as some numbness in both legs and both feet, and in 
his knees.

In correspondence of March 2003, the same physician who had 
offered the December 2002 statement wrote that he had been 
asked by the veteran to dictate a letter because the 
veteran's knee problems had a tendency to aggravate his lower 
back.  That physician stated that, in his opinion, due to the 
veteran's knee problem, his gait was "off," which put 
"excessive strain" on his lower back.

Based on the aforementioned, it is unclear whether the 
veteran's current low back pathology is, in fact, the result 
of his service-connected right knee disability, or, rather, 
some other nonservice-connected incident.  More specifically, 
the evidence at this time does not allow the Board to reach a 
decision as to whether the veteran's service-connected right 
knee disability has permanently aggravated his low back 
disorder.  Under the circumstances, further development of 
the evidence will be undertaken prior to a final adjudication 
of the veteran's claim.  Accordingly, the case is REMANDED to 
the RO for the following action:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 2003, the date of the 
most recent VA compensation and pension 
examination, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.

2.  The RO should review the veteran's 
claims file, and ensure that all 
notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. § 
3.159 (2003) are fully complied with and 
satisfied.

3.  The veteran's entire claims file 
should then be forwarded to the same VA 
physician who conducted the July 2002 
examination, in which an opinion was 
rendered regarding the causal 
relationship between the veteran's 
service-connected right knee disability 
and his low back disorder.  Following a 
review of the veteran's entire record, 
that physician should offer an additional 
opinion regarding whether the veteran's 
service-connected right knee 
disability(ies) have as likely as not 
resulted in aggravation, which is to say, 
a permanent increase in severity beyond 
natural progress, of the veteran's low 
back disorder.  

Should that physician no longer be 
available, the veteran should be afforded 
an additional VA orthopedic examination.  
The RO is advised that the veteran must 
be given adequate notice of the date and 
place of any requested examination, and a 
copy of all such notifications must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled examination 
without good cause may have an adverse 
affect on his claim.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the orthopedic 
examination, the examiner should, as 
noted above, offer an opinion as to 
whether the veteran's service-connected 
right knee disability(ies) have resulted 
in aggravation, which is to say, a 
permanent increase in severity beyond 
natural progress, of his low back 
disorder.

Should a new examination prove necessary, 
the claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place should be included the 
examination report.

4.  The RO should then review the 
veteran's claim for service connection 
for a low back disorder secondary to his 
service-connected right knee 
disabilities.  Should the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided 
with a Supplemental Statement Of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the Statement of the 
Case in June 2003.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).





	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.  If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



